Morton, J.
The writ was duly served upon the Hancock National Bank, through its president, who also, as we infer, had charge of its business. In the body of the writ the defendants were described as copartners under the name of the Boston Building Material Company. There was then on deposit in the bank to the credit of the defendants under that name the sum of $105.63. This was attached by the writ. Afterwards, a part of it was paid out on checks drawn by the defendants. The excuse given for this is that the president did not examine the body of the writ, but relied on the manner in which it was entitled on the back, from which there appeared to be but one defendant. But he was not justified in relying on what appeared on the back of the writ. That constituted no part of the writ itself. He should have examined the body of the writ, in order to determine the parties against whom it ran. His neglect to do so was that of the bank; and the payments which were made by it through its officers or servants subsequent to the attachment were made by it in its own wrong.

Order of the Superior Court affirmed.